No. 99-50881
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50881
                         Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellant,

versus

ENRIQUE GOMEZ-SALAZAR, also
known as Jessie Jesus Bonilla,

                                           Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. DR-99-CR-227-1
                       --------------------

                         January 12, 2000

Before KING, Chief Judge, and HIGGINBOTHAM, and STEWART,
Circuit Judges.

PER CURIAM:*

     The Government challenges the sentence imposed by the

district court, arguing that the district court erred in failing

to assess a 16-level sentencing enhancement, pursuant to U.S.S.G.

§ 2L1.2(b)(1)(A), based on its finding that Enrique Gomez-

Salazar’s (“Gomez”) prior convictions for illegally transporting

aliens were not aggravated-felony convictions for purposes of the



enhancement.   In United States v. Monjaras-Castaneda, 190 F.3d

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-50881
                                  -2-

326, 330-31 (5th Cir. 1999), decided after the district court

entered its judgment in the instant case, this court held that

prior convictions for illegally transporting aliens within the

United States constitute aggravated-felony convictions for

purposes of the 16-level sentencing enhancement.   Accordingly,

the district court’s judgment is VACATED, and the case is

REMANDED for resentencing.

     VACATED AND REMANDED.